Citation Nr: 1639517	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to in-service Agent Orange exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-related prostate cancer.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified at a hearing conducted via video-conference before the undersigned Veterans Law Judge, and in November 2014, the Board remanded this case for further development.  As the requested development has not been undertaken, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The RO failed to undertake the development requested by the Board, namely requesting service records reflecting the Veteran's reported travel to Australia via Vietnam during service from the appropriate repository of such federal records.  Rather, the RO requested such information from the Veteran, who responded by resubmitting evidence previously of record reflecting a fellow service member's travel from Thailand to Australia via Vietnam during the Veteran's period of service.  Accordingly, the case must be remanded to ensure compliance with the Board's remand directives.

Further, the record also includes a January 2012 email conversation between an RO employee and a VA archivist specializing in Vietnam records, and in this email conversation, the archivist informs the RO employee that travel from Thailand through Vietnam would have been extremely unusual, given the availability of international flights via the Bangkok airport and the fact that service members' access to Vietnam was restricted and seldom granted, as Vietnam was a combat zone.  However, the archivist's statement contradicts the Veteran's reports that such travel was routine during his service, as well as the travel orders produced by the Veteran reflecting a fellow service member's route from Thailand to Australia via Vietnam.  As a memorandum of record indicates that the RO relied upon this archivist's information when determining that the Veteran's service in Vietnam (and therefore presumed Agent Orange exposure) could not be established, the RO should supply the statements of the Veteran, the travel orders of his fellow service member, and the statement of this fellow service member to the archivist for review and reconciliation.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate federal repository of service travel orders to request and obtain any proof of the Veteran's travel to Australia, to include "Permissive Travel Orders For Out-of-Country R & R," or any other temporary duty orders showing in-country service in Vietnam.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the June 1969 travel orders and April 2015 statement of L.W. to the archivist who participated in the January 2012 email of record, or if unavailable, to a similarly qualified individual.  Request that the archivist reconcile his report that travel from Thailand via Vietnam during the Vietnam era was rare with the statement and travel orders of L.W. reflecting such a route from Thailand to Australia.  

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

